Citation Nr: 1235620	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1978, including service in the Republic of Vietnam.  He died in February 1993 and his surviving spouse is the appellant.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2006 decision, the Board reopened, but denied the claim for service connection for the Veteran's cause of death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2008 memorandum decision, vacated the Board's decision and remanded the matter to the Board for further development consistent with the decision.

In March 2009, the Board remanded the case for further development.  In a subsequent May 2010 decision, the Board again denied service connection for the Veteran's cause of death.  The appellant appealed the Board's decision to the Court, which in a May 2011 order, granted a Joint Motion for Remand, vacating the Board's May 2010 decision and remanded the case for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The evidence is in equipoise on the question whether service-connected diabetes mellitus substantially and materially contributed to the cause of the Veteran's death.  


CONCLUSION OF LAW

Resolving all benefit of the doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Because the claim for service connection for the Veteran's cause of death  is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied with regard to this issue as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Analysis

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service- connected disability to be the primary cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

At the time of his death, the Veteran was service connected for bilateral hearing loss, facial keloids, keloids of the arms, shoulders and legs and type II diabetes mellitus (DM), all rated as noncompensable.

The February 1993 death certificate shows that the immediate cause of the Veteran's death was acute cardio respiratory failure due to craniopharyngioma.  However, the February 1993 autopsy report indicates that the immediate cause of death was urosepsis and includes glioblastoma multiforme, recurrent craniopharyngioma, non insulin-dependent diabetes mellitus, and right hemisphere hemorrhagic infarctions as proximate causes of death.  

After carefully reviewing the evidence of, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.  In reaching this conclusion, the Board acknowledges that at least two VA physicians, after reviewing the Veteran's claims files, either opined that it was unlikely that the Veteran's service-connected diabetes significantly or substantially contributed to his death or that it would be speculative to connect his diabetes to his death.  However, the VA physicians did note that diabetics do have an increased incidence of infection.  Moreover, a private physician, after reviewing the Veteran's claims files, offered an opinion in August 2009, linking his death to his service-connected diabetes mellitus.  

More recently, another VA medical opinion offered that a May 1990 lab value showed poor control of the Veteran's diabetes and further opined that if the Veteran's diabetes was poorly controlled at the time of his death, that poor control could have contributed substantially or materially to his death.  As noted above, the Veteran's autopsy report identifies diabetes mellitus as a proximate cause of his death and there exists medical opinions with divergent conclusions regarding the specific role of diabetes in the Veteran's death.  In the Board's view, this places the evidence in equipoise on the question of whether the Veteran's service connected diabetes substantially and materially contributed to his death.  When presented with such a record, a basis for awarding the benefit exists.  Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the Veteran's cause of death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


